Exhibit 10.8

BANK OF THE JAMES FINANCIAL GROUP, INC.

828 Main Street, 3rd Floor

Lynchburg, VA 24504

FORM OF

6% Note due April 1, 2012

 

No. [            ]    Lynchburg, Virginia $[            ]    [Date], 2009 PPM
No.   

FOR VALUE RECEIVED, the undersigned, Bank of the James Financial Group, Inc.
(herein called the “Company”), a corporation organized and existing under the
laws of the Commonwealth of Virginia, hereby promises to pay to
[                        ], or registered assigns, the principal sum of
[                ] DOLLARS on April 1, 2012, with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
thereof at the rate of 6% per annum from the date hereof, payable quarterly, on
the 1st day of April, July, October and January in each year, commencing with
the 1st day of July, 2009 (which first installment of interest shall be computed
from the date hereof, pro-rated on a per diem basis for the number of days in
any partial month based on a 30-day month), until the principal hereof shall
have become due and payable, and (b) to the extent permitted by law on any
overdue payment of principal or any overdue payment of interest, payable
quarterly as aforesaid (or, at the option of the registered holder hereof, on
demand), at the rate of 8% per annum (the “Default Rate”).

Payments of principal of and interest on this Note are to be made in lawful
money of the United States of America at 828 Main Street, 3rd Floor, Lynchburg,
Virginia 24504 or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreements referred to below.

This Note is one of a series of 6% Notes due April 1, 2012 (herein collectively
called the “Notes”) issued pursuant to separate Note Purchase Agreements, dated
as of March 30, 2009 (as from time to time amended, collectively, the “Note
Purchase Agreements”), between the Company and the respective Purchasers named
therein and is entitled to the benefits and subject to the terms thereof. By way
of example and not limitation, each holder of this Note will be deemed, by its
acceptance hereof, (i) to have agreed to the confidentiality provisions set
forth in Section 16 of the Note Purchase Agreements and (ii) to have made the
representations set forth in Sections 6.1 and 6.2 of the Note Purchase
Agreements.

This Note is not subject to prepayment.

If an Event of Default, as defined in the Note Purchase Agreements, occurs and
is continuing, the principal of this Note may be declared or otherwise become
due and payable in the manner and with the effect provided in the Note Purchase
Agreements.

 

1



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the Commonwealth of Virginia
excluding the choice-of-law principles of the law of such Commonwealth that
would require the application of the laws of a jurisdiction other than such
Commonwealth.

 

BANK OF THE JAMES FINANCIAL GROUP, INC. By  

/s/ Robert R. Chapman III

  Robert R. Chapman III, President

THIS NOTE IS REGISTERED WITH THE COMPANY, AND IT MAY ONLY BE TRANSFERRED
PURSUANT TO AND IN ACCORDANCE WITH THE RESTRICTIONS IMPOSED BY THE NOTE PURCHASE
AGREEMENTS, COPIES OF WHICH ARE ON FILE AT THE CHIEF EXECUTIVE OFFICE OF THE
COMPANY.

THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT AND HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS
OF ANY STATE. THIS NOTE MAY ONLY BE SOLD OR OTHERWISE DISPOSED OF IN
TRANSACTIONS WHICH ARE EXEMPT FROM THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO EFFECTIVE REGISTRATIONS THEREUNDER.

 

2